UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6424



ALVON ALLEN THOMAS,

                                              Plaintiff - Appellant,

          versus


KEVIN D. MARTIN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cv-00847-WWD)


Submitted: June 21, 2007                      Decided:   June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvon Allen Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alvon Allen Thomas appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his   42   U.S.C.   §   1983     (2000)    complaint   under   28    U.S.C.

§ 1915(e)(2)(B) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       Thomas v. Martin, No. 1:06-cv-00847-WWD

(M.D.N.C. filed Mar. 14, 2007; entered Mar. 15, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -